DETAILED ACTION
This action is in reply to the submission filed on 8/26/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 2 and 8-9, amendments to claims 1, 4, 5, 7, 10, 13, 15, 16 and 18 are acknowledged.
Claims 1, 3-7 and 10-20 are currently pending and have been examined under the effective filing date of 2/10/2020.
Allowable Subject Matter
Claims 1, 3-7, 10-14 and 16 are allowed for the reasons detailed in this action’s response to remarks.
Response to Remarks
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive in full.
Regarding the claim objections, Applicant’s amendments to claim 18 have overcome the objection by correcting a typo.
Regarding the 112(b) indefiniteness rejections, Applicant’s cancellation of claim 2 and amendments to claims 13 and 16 have rendered the rejection moot for claim 2 and overcome the rejections for claims 13 and 16 by adding limitations that would allow one of ordinary skill in the art to arrive at the function/purpose/intended use of the claims.  Specifically, the partitioning of objects into subsets and comparing metric function values for each item to a threshold enables a PHOSITA to determine the method used to perform the claimed function.
Regarding the 101 rejections, the added limitations of RF-absorbing walls, entrance sensors and exit sensors to claims 15-20 serve to impose the meaningful limitations of practicing the abstract idea as seen in claims 1, 3-7 and 10-14, as noted in the action filed 4/27/2022.
Regarding Applicant’s remarks filed 8/26/2022, the claim interpretation, and prior art rejections: while Debusk discloses multiple portals for detecting RFID tags (Debusk ¶00114; process 500 involves reading medical resource information from RFID tags attached to the two medical resources– a first medical item and a patient P1– using portals at the entrance/exit of a procedure room PR1 (step 502),) and a billing capability for charging patients and customers for services and goods tagged by the sensors (Debusk ¶00131; billing change event to cause the billing for the DME item to change from Medicare Part A, in which the medical facility pays for rental, to Medicare Part B, in which the patient or the patient’s insurance company is billed for the item), Examiner notes MPEP 2111.04 as citing Griffin v. Bertina: “finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps".”  In this way, Examiner has determined the claim limitations in claims 1, 10, 13 and 16 limit the structure of the classifier.  Therefore, no prior art or non-patent literature has been found that teaches a multilayer neural network classifier used to determine location of RFID tags through keeping percentage of incorrect charges below a threshold while minimizing the percentage of missed charges.  The closest non-patent literature that reads on the Application is Use of RFID to Calculate and Display Checkout Estimates for Retail Store Queues, which describes detailing checkout queue lengths using RFID technology, but not modifying charges using neural network analysis. The closes prior art is Debusk (WO 2016/040593 A1), which teaches billing customers for goods used by detecting the passage of RFID tags through portals; Hewett et al. (Pub. No. US 2020/0096599 A1), which teaches determining location of RFID tags in a retail environment; Tan (WO 2008/118759 A2,) which teaches location determination of RFID tags using a neural network model; Millum (Pub. No. 2020/0057979 A1), which discloses RFID shielding to ensure non-target RFIDs are not intercepted; Armstrong et al. (Pub. No. US 2016/0078264 A1), which discloses mounting RFID sensors at various points in a designated area to sense RFID tag locations; and Chintamaneni et al. (Pub. No. US 2019/0371438 A1), which teaches using artificial intelligence to aid in correcting a charge to a customer. None of the references alone or in combination teach a multilayer neural network classifier used to determine location of RFID tags through keeping percentage of incorrect charges below a threshold while minimizing the percentage of missed charges. In summation, Applicant’s claims are distinct from the closest prior art and non-patent literature.  For these reasons, prior 103 rejections regarding claims 1, 3-7, 10-14, and 16 are overcome. However, claims 15 and 17-20 are still taught by cited references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Debusk (WO 2016/040593 A1) in view of Hewett et al. (Pub. No. US 2020/0096599 A1).
Regarding Claim 15, Debusk discloses the method for self-checkout at a point-of-sale, comprising: 
detecting that a person has entered a checkout area defined by a pair of RF-absorbing walls, entrance sensors at an entrance side of the pair of RF-absorbing walls, entrance sensors at an entrance side of the pair of RF-absorbing walls configured to determine that a person has entered the checkout area, and exit sensors at an exit side of the pair of RF-absorbing walls configured to determine that a person has exited the checkout area, wherein activation of the entrance sensors trigger an energizing signal; (Debusk ¶00114; process 500 involves reading medical resource information from RFID tags attached to the two medical resources– a first medical item and a patient P1– using portals at the entrance/exit of a procedure room PR1 (step 502),) Examiner notes Debusk teaches entrance and exits or procedure room with portals that capture RFID tags and that the portals read on the sensors and the room reads on the absorbing walls and checkout area.
determining whether an RFID tag is inside the checkout area (CA) using a plurality of radio frequency identification (RFID) transceivers; (Debusk ¶00114; process 500 involves reading medical resource information from RFID tags attached to the two medical resources– a first medical item and a patient P1– using portals at the entrance/exit of a procedure room PR1 (step 502),)
and charging the person an amount for items associated with the RFID tag determined to be inside the checkout area. (Debusk ¶00131; billing change event to cause the billing for the DME item to change from Medicare Part A, in which the medical facility pays for rental, to Medicare Part B, in which the patient or the patient’s insurance company is billed for the item)
Debusk does not, but Hewett does disclose determining whether an RFID tag is inside the checkout area (CA) using a multilayer neural network classifier. (Hewett ¶0117; combination computer vision/RFID tag location system can cross-reference timestamp data of scanned barcodes/transactions, the items in the barcode/transaction, and camera data corresponding to the location of said register or checkout kiosk in order to pull frames that contain those items.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Debusk with the known technique of RFID location determination using neural networking in Hewett because applying the known technique would have yielded predictable results and resulted in an improved system by allowing accurate automated checkout systems. (Hewett ¶0118; During the training of the computer vision system, such as a processor executing an artificial neural network, the RFID techniques described above are employed to locate and identify objects in the training images)

Regarding Claim 17, Debusk as modified by Hewett discloses the method as recited in claim 15, further comprising determining that the person has exited a checkout area. (Debusk ¶00114; process 500 involves reading medical resource information from RFID tags attached to the two medical resources– a first medical item and a patient P1– using portals at the entrance/exit of a procedure room PR1 (step 502),)

Regarding Claim 18, Debusk as modified by Hewett discloses the method as recited in claim 17, wherein the person is charged for the items associated with the plurality of RFID tags after the person has left the checkout area. (Debusk ¶00131; billing change event to cause the billing for the DME item to change from Medicare Part A, in which the medical facility pays for rental, to Medicare Part B, in which the patient or the patient’s insurance company is billed for the item)

Regarding Claim 19, Debusk as modified by Hewett discloses the system as recited in claim 1, wherein the charge to the customer is adjusted after the customer has exited the store. (Debusk ¶00131; billing change event to cause the billing for the DME item to change from Medicare Part A, in which the medical facility pays for rental, to Medicare Part B, in which the patient or the patient’s insurance company is billed for the item)

Regarding Claim 20, Debusk as modified by Hewett discloses the system as recited in claim 3, wherein the adjustment to the charge is determined by a subsequent inventory of store items. (Debusk ¶00129; initiate an RFID scan of the room to identify the medical items present in the room and subsequently present information to the inventory management personnel to determine if the room inventory, as updated, reconciles with the packing list)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629